Mr. Presiding Justice Thompson, dissenting. In order for the appellee to secure a verdict it was necessary that it should be shown by a preponderance of the evidence that the deceased did not know that engine 156 was being run without the front headlight. Swift & Co. v. Gaylord, 229 Ill. 330. He being dead, the only proof available is proof of the circumstances surrounding the occurrence and conversations connected with the work. The proof shows that the deceased was the foreman of the switching crew of engine 156. The sole business of the crew was moving cars from place to place either for the purpose of being loaded or unloaded, or taking them out of trains or placing them in trains. The deceased was the member of the crew who hunted up the cars that were to be moved, and gave the orders to the balance of the crew as to the moving of the cars. The evidence is very limited in amount as to the work that was done by the switching crew of engine 156 during the whole of the night of March 12th and concerns only the moving of a very few cars on the night of the 13th. The form of a locomotive headlight is a matter of common knowledge; the sides and back of the headlight are opaque and at the back of the headlight behind the lamp there is a reflecter which focuses the light and throws it forward in front of the engine. The lamp cannot be seen in the headlight except by a person somewhat in front of the engine; all that can be seen by a person at the side of the headlight or behind it is the reflected light in front. The proof shows that engine 156 was run with an ordinary lantern hung about sixteen inches below the front of the headlight, the lantern being uncovered and clearly visible to a person at the side of the headlight or back of it until a point would be reached where the angle of the boiler head would conceal it. The common lantern hung in front of the engine below the frame of the headlight would attract the attention of an ordinary person at the side of the engine. To a railroad man it would be very noticeable because of its very unusual occurrence. The lantern was so obvious that it could not but attract the attention of a person at the side of the engine as it would back past a person standing by its side. The deceased stood by the side of engine 156 at the Twentieth street depot while it backed past him; then he crossed over the track a very few feet in front of the engine and turned and followed the engine a short distance with this lantern hanging in front of him. It would seem impossible for a man with the ordinary faculties, in the exercise of ordinary care, not to see this lantern and not to know of the defective headlight. It was so obvious and open to observation and the opportunities to know of the defect were such that the deceased was chargeable with knowledge of the defect. Armour v. Brazeau, 191 Ill. 117; L. E. & W. R. Co. v. Wilson, 189 Ill. 95; Swift & Co. v. Zerwick, 88 Ill. App. 558. The deceased knowing of the defect and continuing to work with it, assumed the risk, and there should be no recovery. Chichowicz v. International Packing Co., 206 Ill. 349; Herdman Harrison Milling Co. v. Spehr, 145 Ill. 333. From all the evidence—the length of time he worked with the engine giving orders while it was without a headlight, being all the preceding night and several hours that night, the fact that he was in front of the engine shortly before his death and that he walked behind it as it backed away from him—it is apparent that he was a man of ordinary intelligence using his faculties with the opportunities he had to know of the defect, and he must be held to have known of the defect in the engine and to have assumed the risk, and that he was killed because of a risk which he assumed; hence the verdict and judgment should not be sustained. I am of opinion that the judgment should be reversed.